PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WRIGHT, Michael, John
Application No. 15/779,424
Filed: 25 May 2018
Patent No. 10,774,157
Issued: 15 Sep 2020
:
:	DECISION ON REQUEST 
:	FOR RECALCULATION
:	OF PATENT TERM
:	ADJUSTMENT
Docket No. 0089-0017US1


This is a redetermination of the patent term adjustment in response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d)”, filed November 13, 2020. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On September 15, 2020, the instant application issued as Patent No. 10,774,157, with a patent term adjustment of 0 days.  The Office determined a patent term adjustment of 0 days based upon 35 days of “A” delay plus 0 days of “B” delay, reduced by 45 days of Applicant delay.  
  
Discussion

37 CFR 1.704(d)(1) states, in part:


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

A review of the Information Disclosure Statements filed November 13, 2019 and February 25, 2020 reveals that they did not contain 37 CFR 1.704(d) statements.  As such, the assessment of 15 days and 7 days, respectively, for these IDSs was proper.1  However, the Information Disclosure Statement filed July 22, 2020 did contain a Rule 704(d) statement.  As such, the assessment of 23 days of Applicant delay under 37 CFR 1.704(c)(10) for that IDS was not proper.  Applicant should not have been assessed any days of Applicant delay for the               July 22, 2020 IDS.

In addition, further review of the application reveals that Applicant filed a Request for Continued Examination on August 4, 2020, subsequent to the Notice of Allowance mailed April 24, 2020.  Pursuant to 37 CFR 1.704(c)(12), 102 days of Applicant delay should have been assessed for the RCE, from April 25, 2020 (the day after the date the Notice of Allowance was mailed) until August 4, 2020.  

Conclusion
	 
Patentee is entitled to PTA of zero (0) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 35 + 0 + 0 – 0 – 124 = 0 days.

Office records have been updated to reflect the correct PTA. 

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  




    
        
            
    

    
        1 If Patentee wants to obtain the benefit of a 1.704(d) statement for the November 13, 2019 and February 25, 2020 IDSs, the statement under 1.704(d) must be made (the Office will not waive the requirement to make the statement) and a petition under 37 CFR 1.183 	(including the petition fee) must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS.